Citation Nr: 0622439	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  04-34 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran timely filed a substantive appeal/ VA 
Form 9 with the July 2002 rating decision that denied service 
connection for recurrent bladder cancer.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1964 to December 1986.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision of the Washington, DC Department of Veterans 
Affairs (VA) Regional Office (RO).  

The veteran's claims file is now in the jurisdiction of the 
Waco, Texas RO.


FINDING OF FACT

The veteran did not timely submit a Substantive Appeal/ VA 
Form 9 regarding the denial of service connection for 
recurrent bladder cancer.


CONCLUSION OF LAW

As the veteran did not timely perfect an appeal seeking 
service connection for recurrent bladder cancer, the Board 
has no jurisdiction to address the matter.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 19.30, 20.101, 
20.200, 20.202, 20.302, 20.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 ; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

While it remains unsettled whether or not the VCAA applies 
(and if so, to what extent) in a case (as here) where the law 
is dispositive (See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001)), the Board concludes that VA notification 
requirements are satisfied.  In the December 2002 cover 
letter to the statement of the case (SOC), regarding the 
issue of denial of service connection for recurrent bladder 
cancer, the RO notified the veteran of the time requirements 
for filing a substantive appeal.  An April 2004 letter 
informed him he had not complied with these time limits and 
told him how he could appeal the determination that his 
appeal was untimely.  Additionally, an August 2004 SOC told 
him why his December 2003 VA Form 9 was not timely filed.  As 
this appeal requires a strictly legal determination, there is 
no reasonable possibility that further notification or 
assistance to the veteran would aid in substantiating his 
claim; a remand for such development is, therefore, not 
warranted.  38 U.S.C.A. § 5103A.  The evidentiary record in 
the matter of timeliness is complete; the critical facts are 
determined by what was already received for the record (and 
when).

B.	Factual Background, Legal Criteria, and Analysis

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing, and after a SOC has been furnished, a 
timely filed Substantive Appeal.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200.

A Substantive Appeal must either indicate that all of the 
issues presented in applicable SOCs and supplemental SOCs are 
being appealed or must specify the particular issues being 
appealed.  It should also set out specific arguments related 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination being appealed.  
38 C.F.R. § 20.202.  The substantive appeal must be filed 
within 60 days after mailing of the SOC, or within the 
remainder of the 1 year period from the mailing of 
notification of the determination being appealed.  38 C.F.R. 
§ 20.302.  Extensions of time for filing a Substantive Appeal 
may be granted for good cause.  38 C.F.R. § 20.303.

Questions as to timeliness or adequacy of the Substantive 
Appeal shall be determined by the Board.  The Board may 
dismiss any appeal over which it determines it does not have 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.101.

In the instant case, notification of the rating decision 
that, in pertinent part, denied service connection for 
recurrent bladder cancer was mailed to the veteran's overseas 
military address (APO) on July 19, 2002.  The veteran filed a 
timely (received in September 2002) NOD with the denial of 
service connection, providing an address in El Paso, Texas.  
An SOC addressing the matter was mailed to his APO address on 
December 6, 2002.  The cover letter to the SOC notified the 
veteran that to perfect his appeal in these matters he had to 
file a Substantive Appeal; notified him of what the 
Substantive Appeal must contain; advised him of the time 
limits (60 days from mailing of the letter or 1 year from 
mailing of the notice of the determination appealed) for 
filing the Substantive Appeal; and informed him of the 
requirements for requesting an extension of time to file his 
Substantive Appeal.  38 C.F.R. § 19.30.  He had until July 
18, 2003 to submit a timely response/Substantive Appeal.  He 
did not request an extension for good cause, but instead 
submitted his Substantive Appeal in December 2003, nearly 
five months after the July 18, 2003 deadline.  This appeal 
listed his current address as his APO address.  

An April 3, 2004 letter from the Pittsburgh RO (who had taken 
charge of the veteran's case since he was believed to be 
living overseas) to the veteran's APO address notified the 
veteran his substantive appeal had not been timely filed.  At 
approximately the same time, the Waco RO received 
correspondence from the veteran inquiring about the status of 
his appeal; his return address was provided as being in El 
Paso, Texas.  This letter was forwarded to the Pittsburgh RO 
who requested verification from the veteran of his address.  
The veteran responded in May 2004 that his permanent address 
was in El Paso, Texas.  

The veteran's representative appears to allege that the 
veteran's failure to file his substantive appeal in a timely 
manner should be excused because of the confusion surrounding 
the veteran's mailing address and the fact that notification 
documents were sent to different addresses throughout the 
appeal period.  However, the record does not contain any 
evidence, such as notification of undeliverable mail or 
allegations by the veteran that he did not timely receive the 
decisional notifications, that the veteran did not receive 
the relevant documents in a timely manner.  In fact, the 
veteran alleged in his September 2004 substantive appeal on 
the issue of timeliness that he was confused by the time 
requirements for submissions and believed he had a year from 
the date of the SOC, and not 60 days, to submit his VA Form 
9.  While the Board sympathizes with the veteran's position, 
it remains unable to exercise jurisdiction over his claim.  
Absent a timely Substantive Appeal/VA Form 9 or a timely 
request for an extension of time for submission, the Board is 
without jurisdiction to adjudicate the claim, and the appeal 
in the matter must be dismissed.  38 C.F.R. § 20.101.  The 
law and regulations are controlling.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

The appeal to establish that the veteran timely filed a 
Substantive Appeal/ VA Form 9 with the July 2002 rating 
decision denying service connection for recurrent bladder 
cancer is denied, and the appeal seeking service connection 
for recurrent bladder cancer is dismissed for lack of 
jurisdiction.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


